Citation Nr: 0924314	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition, 
to include dermatitis.

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury, to include organic brain syndrome.

4.  Entitlement to an increased rating for recurrent low back 
pain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The claim for service connection for a cervical spine 
condition, the petition to reopen the claim for service 
connection for residuals of a head injury, as well as the 
claim for an increased rating for recurrent low back pain are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In correspondence dated in July 2007, the Veteran's 
representative appears to be requesting service connection 
for posttraumatic stress disorder (PTSD).  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A September 1987 Board decision denied service connection 
for a skin condition.

2.  The evidence received since the Board's September 1987 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
condition, to include dermatitis.




CONCLUSIONS OF LAW

1.  The Board's September 1987 decision denying service 
connection for a skin condition is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence submitted since that September 
1987 Board decision is not new and material, and the claim 
for service connection for a skin condition, to include 
dermatitis, is not reopened.  38 U.S.C.A.  § 5108 (West 
2002); 38 C.F.R.    § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  Letters sent to the 
Veteran in October and November 2005 addressed all three 
notice elements, including the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning reopening 
claims.  They were sent prior to the initial RO decision in 
this matter.  The letters informed the Veteran of the 
evidence required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.

The Veteran was notified of effective dates for ratings and 
degrees of disability in November 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  But in any even, any 
deficiencies in VA's duties to notify the Veteran concerning 
effective date or degree of disability for the service-
connection claim are harmless, as service connection is not 
being granted for the Veteran's skin condition, thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records as well as lay statements from the Veteran.  
An examination is not necessary as the claim has not been 
reopened.  In any event, the VCAA appears to have left intact 
the requirement that a veteran present new and material 
evidence to reopen a final decision under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Whether New and Material Evidence has been 
Received to Reopen a Claim for Service Connection 
for a Skin Condition

The Veteran is ultimately seeking service connection for a 
skin condition, to include dermatitis.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen this claim since a September 1987 Board 
decision that had also denied service connection for a skin 
condition.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. 
Cir. 1996).

The RO initially denied service connection for dermatitis in 
June 1982.  At that time, the Veteran's service treatment 
records made no reference to skin problems.  The first 
evidence of a skin condition after service was in VA medical 
records dated in January 1982 showing a scattered rash over 
the Veteran's entire body.  On discharge from a VA 
hospitalization from January to February 1982, the diagnosis 
was chronic relapsing skin rash, which was probably some form 
of eczema.  The Veteran indicated that he had had a relapsing 
skin rash for the last twelve years.  In March 1982, 
folliculitis was found, as was a palmar eruption that sounded 
like pompholyx.  The Veteran stated at the time of an April 
1982 VA examination that he had had skin rashes since 
discharge from service.  Non-specific dermatitis was 
diagnosed.  Agent Orange exposure had been pondered as a 
cause, but none of the conditions reported were attributed to 
it.  

The RO denied the claim in June 1982 because there was no 
evidence of complaint or treatment for a skin condition in 
service, and because there was no firm data to incriminate 
Agent Orange exposure as a causative agent in any skin 
condition other than chloracne.  The Veteran appealed that 
decision to the Board.  During the appeal period, a January 
1986 VA examination report noted that his skin was normal.  A 
copy of a January 1982 letter from a private physician which 
had previously been considered was also received.  In 
September 1987, the Board also denied the Veteran's claim for 
service connection for a skin condition on the basis that any 
current skin condition that the Veteran had was unrelated to 
service.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

In September 2005, the Veteran filed a petition to reopen his 
claim for service connection for a skin condition.  Under VA 
law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108.  
When determining whether the claim should be reopened, the 
Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Since the September 1987 Board decision, the Veteran 
submitted copies of VA medical records dated in 1982 showing 
skin problems.  There is one additional March 1982 VA medical 
record submitted which was not considered by the Board in 
September 1987.  This record shows multiple complaints, 
including a skin rash, and a diagnosis of chronic relapsing 
dermatitis.  The Veteran also submitted an August 2005 VA 
medical record showing treatment for a rash on his forearms.  
Other records which have been received do not pertain to a 
skin disorder.  

The Board finds that these records submitted since September 
1987 Board decision are not new and material.  Copies of 
records previously considered can not be considered new.  The 
additional March 1982 VA medical record showing a chronic 
relapsing dermatitis is not material, as it was previously 
known that the Veteran had dermatitis after he left service, 
and the record does not relate this disorder to service.  The 
only other additional record pertaining to the Veteran's skin 
is an August 2005 VA medical record which does not indicate 
that his skin disorder is related to service.  Since the lack 
of a nexus between the Veteran's skin condition and service 
was the basis of the September 1987 Board decision, these 
newly submitted records are not material to his claim.  
Accordingly, the Board concludes that the claim may not be 
reopened.  Evans, 9 Vet. App. at 275 (for evidence to be new 
and material, it must make up for what was lacking 
previously).

In addition to the newly submitted medical evidence, the 
Board has also considered the Veteran's own lay statements in 
support of his claim.  However, the Board emphasizes that 
statements provided by the Veteran are not material within 
the meaning of 38 C.F.R. § 3.156.b.  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the September 1987 
Board decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the September 1987 Board decision remains final 
and the appeal is denied.


ORDER

The application to reopen a claim for service connection for 
a skin condition, to include dermatitis, is denied. 

REMAND

As noted in the Introduction, a remand is required before the 
Board can adjudicate the claim for service connection for a 
cervical spine condition; the petition to reopen the 
previously denied claim for service connection for residuals 
of a head injury, to include organic brain syndrome; and the 
claim for an increased evaluation for low back pain.  

Regarding the claim for service connection for a cervical 
spine condition, the Board finds that outstanding medical 
records may exist which might be relevant.  In this regard, a 
1978 private medical record from P.G. Roberts, Jr., M.D., 
indicates that the Veteran had been hospitalized for neck 
pain in 1977.  A January 1980 private medical record from the 
Geisinger Medical Center indicates that the Veteran had been 
treated in the past for headaches which often began in the 
back of his neck.  He had been evaluated by Dr. Difly who 
treated him with medication.  He had subsequently been 
hospitalized in Altoona, Pennsylvania, by Dr. Adams, a 
neurosurgeon, who injected his neck with Cortisone.  The 
Board finds that these records, which are not currently of 
record, might contain information relevant to the Veteran's 
claim for service connection for a cervical spine condition.  
Therefore, they should be obtained prior to appellate review 
by the Board.  

Regarding the petition to reopen the claim for service 
connection for residuals of a head injury, to include organic 
brain syndrome, the Veteran testified in January 2008 that he 
has been on Social Security Administration (SSA) disability 
since 1987 for organic brain syndrome.  When VA is put on 
notice of the existence of relevant SSA records, VA must try 
and obtain these records before deciding the appeal.  See 38 
C.F.R. § 3.159(c)(2) and (3).  See also Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 
198, 204 (1997).

Regarding the Veteran's claim for an increased rating for his 
recurrent low back pain, a June 2008 VA medical record 
indicates that the Veteran had low back surgery at that time.  
Therefore, the RO/AMC should attempt to obtain any 
outstanding treatment records since this procedure.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.").  The Veteran should also be 
afforded a VA examination, since it appears that his low back 
disorder may have worsened since his last examination.  

And Lastly, Board finds that the Veteran has not been 
provided with the notice required by Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concerning his increased-rating 
claim.  In Vazquez-Flores, the Court found that adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the notice 
required by Vazquez-Flores, concerning 
his claim for an increased rating for 
recurrent low back pain.  The notice 
should include applicable rating 
criteria under 38 C.F.R.        § 
4.71a, concerning the spine. 

2.  Make arrangements to obtain all 
medical records of treatment the 
Veteran received from Dr. Difly for 
head or neck complaints, and the 
medical records of treatment he 
received while hospitalized in Altoona, 
Pennsylvania, by Dr. Adams.  Any 1977 
hospital records pertaining to the 
Veteran's neck should be obtained.  If 
any of these requested records are 
unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file 
and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2).

3.  Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered by that agency. Efforts to 
obtain these records should also be 
documented, and any evidence received 
in response to this request should be 
associated with the claims file.
 
4.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
severity of his recurrent low back 
pain.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated tests should 
be accomplished and reported in 
specific detail.  

The examiner should identify and 
describe in detail all residuals 
attributable to the Veteran's service-
connected recurrent low back pain.  In 
doing so, the examiner should identify 
any orthopedic and neurological 
findings related to the service-
connected disability and fully describe 
the extent and severity of those 
symptoms.

The examiner should report the range-
of-motion measurements for the 
thoracolumbar spine, in degrees.  The 
examiner should also state whether 
there is any pain, weakened movement, 
excess fatigability or incoordination 
on movement, and whether there is 
likely to be additional range of motion 
loss due to any of the following should 
be addressed:  (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected recurrent low back pain, the 
specific nerve(s) affected, if any, 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.  The examiner 
should document the number of weeks, if 
any, during the past 12 months, that the 
Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."

If another lumbar spine disorder is 
identified, the examiner should attempt 
to disassociate symptoms related to the 
recurrent low back pain from the 
unrelated disorder(s). 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Then readjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


